COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-311-CV
  
   
BONNIE JEAN 
LARSON                                                          APPELLANT
  
 
V.
 
 
TRAVELERS 
LLOYDS OF TEXAS                                             APPELLEES
INSURANCE 
COMPANY, GEICO
GENERAL 
INSURANCE COMPANY,
MIKE 
SNEAD, LOTTIE CAVANAUGH,
AND 
DUNCAN PARKS
 
  
----------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 15, 2005, we notified appellant by regular mail and certified mail, return 
receipt requested, that her brief had not been filed as required by rule 
38.6(a).  See Tex. R. App. P. 
38.6(a). We stated that we would dismiss the appeal for want of prosecution 
unless appellant or any party desiring to continue this appeal filed with the 
court within ten days a response showing grounds for continuing the 
appeal.  We have not received any response, other than the signed green 
card showing that appellant received our March 14, 2005 letter.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
April 14, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.